Citation Nr: 0903474	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for multiple sclerosis, 
for purposes of accrued benefits.

2.  Entitlement to service connection for multiple sclerosis, 
for purposes of accrued benefits.

3.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus, for purposes of accrued benefits.

4.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to diabetes mellitus, for 
purposes of accrued benefits.

5.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus, for 
purposes of accrued benefits.

6.  Entitlement to service connection for lower extremity 
edema with peripheral neuropathy, claimed as secondary to 
diabetes mellitus, for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1966.  He also served in the South Carolina Army 
National Guard from August 1985 to August 1995, including 
periods of active duty for training and inactive duty for 
training.

The veteran died in August 2003.  The appellant is his 
surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied the 
appellant's claim for a higher initial rating for diabetes 
and for service connection for CAD, diabetic neuropathy, 
multiple sclerosis, and lower extremity edema with peripheral 
neuropathy, on an accrued basis. 

The Board denied service connection for multiple sclerosis in 
a March 2000 decision, and the veteran subsequently filed a 
petition to reopen this claim.  The RO addressed the merits 
of the claim for service connection for multiple sclerosis in 
its decision denying accrued benefits for this disability, 
without first addressing whether new and material evidence 
had been submitted.  Generally, where there is a prior Board 
decision denying a claim, the Board must initially determine 
whether new and material evidence has been submitted, 
regardless of actions by the agency of original jurisdiction.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Only where the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, 
the Board will first address whether the veteran had 
submitted new and material evidence to reopen the previously 
denied claim.

The issue of entitlement to a higher initial rating for 
diabetes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant filed a claim for accrued benefits within a 
year of the veteran's death.

2.  The veteran had a pending petition to reopen his claim 
for service connection for multiple sclerosis and pending 
claims for service connection for CAD, diabetic retinopathy, 
and lower extremity edema with peripheral neuropathy when he 
died.

3.  In a March 2000 decision, the Board denied the veteran's 
claim for service connection for multiple sclerosis.  The 
veteran did not appeal this decision.

4.  Evidence received since the March 2000 decision is so 
significant that must be considered in order to fairly decide 
the merits of the claim.

5.  Multiple sclerosis became manifest to a degree of 10 
percent or more within 7 years of the date of separation from 
service.

6.  The veteran's CAD did not originate in service, did not 
manifest to a compensable degree within one year following 
his separation from service, and is not a result of, or 
aggravated by, his service-connected diabetes.

7.  The veteran did not have diabetic retinopathy.

8.  The veteran did not have lower extremity edema with 
peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The Board's March 2000 decision denying the claim for 
service connection for multiple sclerosis is final.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R §§ 20.1100(a), 
20.1104, 20.1105 (2008).

2.  The evidence received since that March 2000 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for multiple sclerosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for service connection for multiple 
sclerosis, on a presumptive basis, have been met for purposes 
of accrued benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

4.  The criteria for service connection for CAD, claimed as 
secondary to diabetes mellitus, have not been met for 
purposes of accrued benefits.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

5.  The criteria for service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus, have 
not been met for purposes of accrued benefits.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

6.  The criteria for service connection for lower extremity 
edema with peripheral neuropathy, claimed as secondary to 
diabetes mellitus, have not been met for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As to the claim for service connection for multiple 
sclerosis, for purposes of accrued benefits, the Board is 
granting the claim and it is therefore substantiated; thus, 
there are no further VCAA duties with regard to this claim.  
Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

As to the claims for service connection for CAD, diabetic 
retinopathy, and lower extremity edema with peripheral 
neuropathy, for purposes of accrued benefits, accrued 
benefits claims are decided on the basis of evidence in the 
file at the date of the veteran's death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a). 

Thus, the appellant could not furnish additional evidence to 
substantiate her accrued benefits claim and VA could not 
develop additional evidence that would substantiate the 
claim.  The Board notes that service department and certain 
VA medical records (to include reports of autopsy made by VA 
on date of death) are considered as being constructively in 
the claims file at the date of death although they may not 
physically be in the file until after that date.  See Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993); 38 C.F.R. § 
3.1000(d)(4). 

Here, however, there is no indication that any such records 
exist, as it appears that VA obtained all of the veteran's 
relevant medical evidence and associated it with the claims 
file, including VA treatment records up to the date of the 
veteran's death.  The VCAA is not applicable where the law 
and not the facts are dispositive, or where it could not 
affect a pending matter.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2000); VAOPGCPREC-2004; 69 Fed. Reg. 59,989 (2004).  
Therefore, the VCAA is inapplicable to the remaining claims 
for service connection for purposes of accrued benefits.

Analysis

Although a veteran's claims terminate with his death, certain 
survivors of a deceased veteran are eligible to receive 
payments from VA of accrued benefits based upon the deceased 
veteran's statutory entitlement to such benefits.  Accrued 
benefits are defined as periodic monetary benefits payable 
under laws administered by VA to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2008); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

There are various threshold requirements that an appellant 
must meet in order to pursue an accrued benefits claim.  One 
such requirement is that applications for accrued benefits 
must be filed within one year after the date of death.  38 
U.S.C.A. § 5121(c);38 C.F.R. § 3.1000(c).  A claim for 
Dependency and Indemnity Compensation (DIC) is deemed to 
include a claim for accrued benefits.  38 C.F.R. § 3.1000(c).  
The appellant met this requirement when she filed a claim for 
DIC in October 2003, two months after the veteran's death.  
In addition, when the RO denied her claim for DIC as the 
surviving spouse of a qualifying veteran who died from a 
service-connected disability, the appellant indicated in her 
February 2004 notice of disagreement (NOD) that the veteran 
had five pending claims at the time of his death, and this 
document, filed within a year of the veteran's death, was 
deemed a claim for accrued benefits as to these issues.

Another requirement is that the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); 
Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) 
(a consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at the time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application).  

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for 
VA benefits pending on the date of death as a claim "filed" 
with VA that had not been finally adjudicated by VA on or 
before the date of death.  The appellant has met the "claim 
pending" requirement as well.  When he died, the veteran's 
petition to reopen his claim for service connection for 
multiple sclerosis had been granted and the underlying claim 
denied on the merits in October 2001.  His claims for service 
connection for CAD, diabetic retinopathy, and lower extremity 
edema with peripheral neuropathy were denied in December 
2002.  

The veteran filed a NOD as to each determination, the RO 
issued statements of the case (SOCs), and the veteran filed a 
substantive appeal, but neither the petition to reopen or the 
claims for service connection have been certified to the 
Board when the veteran died in August 2003.  Thus, the 
petition to reopen the claim for service connection for 
multiple sclerosis and the claims for service connection for 
CAD, diabetic retinopathy, and lower extremity edema with 
peripheral neuropathy were pending when the veteran died.  
See Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) 
(definitions of "pending claim" and "finally adjudicated 
claim" in 38 C.F.R. § 3.160 indicate that a pending claim is 
one that has not become final by the expiration of the one 
year period of notice of an award or disallowance or by 
denial on appellate review).

In addition, as noted above, accrued benefits may only be 
awarded on the basis of the evidence in the file at the 
veteran's date of death.  See 38 C.F.R. § 3.1000(a). 
"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the veteran's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death. 38 C.F.R. § 
3.1000(d)(4).

Having determined that the appellant has met the threshold 
requirements for filing a petition to reopen a claim for 
service connection for multiple sclerosis and claims for 
service connection for CAD, diabetic retinopathy, and lower 
extremity edema with peripheral neuropathy, for purposes of 
accrued benefits, the Board will now address the petition to 
reopen and claims for service connection on the merits.
 
Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 
7104(b), 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

For claims to reopen received prior to August 29, 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); 66 Fed. Reg. 45,620-29 (Aug. 29, 2001).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as multiple sclerosis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within a specified time limit.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a), 
3.309(a).  The time during which multiple sclerosis must 
manifest to a compensable degree is 7 years.  38 C.F.R. 
§ 3.307(a)(3).

The diagnostic code utilized for rating multiple sclerosis, 
38 C.F.R. § 4.124a, Diagnostic Code 8018, indicates only that 
the minimum rating is 30 percent.  This suggests that any 
manifestation of multiple sclerosis within the presumptive 7 
year period would constitute manifestation to a compensable 
degree.
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Board denied the veteran's claim for service connection 
for multiple sclerosis in March 2000 in part because he was 
first diagnosed with this disease in December 1995, which was 
after the 7 year presumptive period following any 90-day 
period of service.  The veteran did not appeal the Board's 
decision, and it became final.  See 38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2008); 38 C.F.R §§ 20.1100(a), 20.1104, 
20.1105 (2008).

The evidence received since the March 2000 denial includes a 
May 2000 opinion from Dr. Still indicating that evidence in 
the claims file, specifically notes from a January to 
February 1971 hospital admission and the April 1973 neurology 
note of Dr. Abbott, indicated that the veteran exhibited 
symptoms of multiple sclerosis in January 1971. 

The provisions of 38 U.S.C.A. § 1112(a)(1) and 38 C.F.R. 
§§ 3.307(a)(3) and 3.309(a) require only that a disease 
"manifest" within a specified time period, not that it be 
"diagnosed" during that time.  In Traut v. Brown, 6 Vet. 
App. 495 (1994), the Court found that a diagnosis of multiple 
sclerosis after the 7 year presumptive period warranted the 
granting of service connection where there was evidence of 
symptoms within 7 years after service and a subsequent 
medical opinion attributed these symptoms to multiple 
sclerosis.  Thus, here, as Dr. Still indicated in his May 
2000 opinion that the veteran's symptoms within the 7 year 
presumptive period were evidence of multiple sclerosis, this 
opinion is so significant that it must be considered in order 
to fairly decide the claim.  Reopening of the veteran's claim 
for entitlement to service connection for multiple sclerosis, 
for purposes of accrued benefits, is therefore in order.

As to the merits of the claim, there are conflicting opinions 
as to whether the veteran's symptoms within the 7 year 
presumptive period were indicative that multiple sclerosis 
had manifested.  The January through February 1971 hospital 
treatment notes indicated that the veteran had symptoms 
including dizziness, was diagnosed with possible vestibular 
neuronitis and cerebral cortical atrophy, with uncertainty as 
to the cause of these symptoms.  In his April 1973 neurology 
note, Dr. Abbott indicated that the findings suggested 
vestibular malfunctioning, but he could not identify the 
cause.  In his May 2000 opinion, Dr. Still cited this 
evidence and concluded that, in light of the symptoms and the 
uncertainty as to their etiology, it was likely that these 
symptoms were manifestations of the veteran's subsequently 
diagnosed multiple sclerosis.

In contrast, the physician who performed the an October 2000 
VA examination found that the veteran's early symptoms were 
not indicative of multiple sclerosis and that, in fact, there 
was no evidence that the veteran had multiple sclerosis.  He 
wrote that the December 1995 VA treatment note indicating 
that the veteran's brain MRI was consistent with multiple 
sclerosis was the primary basis for the diagnosis, but that 
this diagnosis was incorrect, because there were no records 
of objective abnormalities in any of the treatment records, 
and the veteran's October 2000 examination was essentially 
normal with regard to muscle tone, muscle atrophy, and 
reflexes.  He also found the veteran to be inconsistent when 
indicating he could not feel touch on his feet and that but 
complained of pain when his foot was accidentally touched.  
The VA examiner concluded that the MRI findings were most 
consistent with small vessel disease of the brain, and that 
the abnormal features of the examination were all under the 
veteran's control, and might have been "willful".  He 
adhered to these conclusions in a January 2001 opinion. 

Both Dr. Still and the October 2000 VA examiner reviewed 
relevant medical records and explained the reasons for their 
conflicting conclusions, and each opinion is therefore 
entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  

While the October 2000 VA examiner's reasoning was more 
detailed than Dr. Still's reasoning, subsequent medical 
evidence tends to support Dr. Still's conclusions.  An August 
2003 VA neurology note again contains a diagnosis of multiple 
sclerosis, and indicates that this diagnosis was confirmed by 
a January 2003 MRI. 

Given that the conflicting medical opinions are of 
approximately equivalent probative weight, with the 
subsequent medical evidence more supportive of Dr. Still's 
conclusion, the Board finds that, with resolution of 
reasonable doubt in the appellant's favor, the veteran's 
multiple sclerosis manifested within 7 years of his October 
1966 separation from service.  Thus, service connection for 
multiple sclerosis on a presumptive basis is warranted based 
on the evidence in the claims file at the time of the 
veteran's death, and the claim for service connection for 
multiple sclerosis, for purposes of accrued benefits, must 
therefore granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.

As to the claims for CAD, diabetic retinopathy, and lower 
extremity edema with peripheral neuropathy, service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Certain chronic diseases, including arteriosclerosis and 
organic heart disease, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a). This presumption, however, 
is rebuttable by probative evidence to the contrary.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions. Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310(a), for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will not concede 
aggravation unless a baseline for the claimed disability can 
be established prior to any aggravation.  38 C.F.R. § 
3.310(b) (2008).  Because the evidence is against a finding 
that the veteran had diabetic retinopathy or lower extremity 
edema with peripheral neuropathy, neither version of 
38 C.F.R. § 3.310(a) is more favorable to the veteran with 
regard to these claims.  Similarly, there is no evidence of 
aggravation of the veteran's CAD by his diabetes and neither 
version of 38 C.F.R. § 3.310(a) is more favorable to the 
veteran with regard to this claim.

While the veteran claimed that he had diabetic retinopathy 
and lower extremity edema with peripheral neuropathy, in the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

Here, the veteran filed the claims for service connection 
that were pending at the time of his death in October 2002.  
The evidence of the existence of diabetic retinopathy or 
lower extremity edema with peripheral neuropathy consists of 
the veteran's statements and complaints of tingling and 
numbness in both legs on the July 2002 VA diabetes 
examination.

However, the VA and private treatment records from the date 
of the veteran's claim to the date of his death do not 
indicate that he had either disability.  The November 2002 VA 
eye examination report specifically indicated that the 
veteran did not have diabetic retinopathy, and none of the 
treatment records indicate otherwise.  

Moreover, the July 2002 VA diabetes examination report 
indicates that all of the peripheral pulses were present with 
no edema.  The diagnosis included diabetes and CAD, but not 
diabetic retinopathy or lower extremity edema with peripheral 
neuropathy.  

The June 2002 Piedmont family practice treatment records 
indicate that the veteran had lower extremity edema, but does 
not indicate that that he had the disability for which 
service connection was claimed, lower extremity edema with 
peripheral neuropathy, and the November 2002 VA examination 
report indicates that there was no edema of the extremities.  
Moreover, while an August 2003 VA neurology note contained a 
provisional diagnosis of diabetes/neuropathy, this note also 
diagnosed paraplegia secondary to multiple sclerosis.  Thus, 
the preponderance of the evidence reflects that the veteran 
did not have either diabetic neuropathy or lower extremity 
edema with peripheral neuropathy.

The veteran is competent to report his current symptoms, but 
his reports must be weighed against the medical evidence of 
record.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); cf. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a lay person 
he would not have been competent to diagnose his perceived 
symptoms or provide an opinion as to their medical causes.

Thorough VA medical examinations yielded no findings of 
either of the claimed disabilities and an opinion that 
diabetic neuropathy was not present.  This evidence, when 
combined with the other clinical findings, most of which 
indicated that neither disability was present, is of greater 
probative weight than the veteran's reports made during the 
course of his claim for VA benefits. 

The weight of the evidence is, thus, against a finding that 
the veteran had diabetic retinopathy or lower extremity edema 
with peripheral neuropathy.  A necessary element for 
establishing service connection-evidence of a current 
disability-was therefore not shown.  Consequently, the 
claims for service connection for diabetic retinopathy and 
lower extremity edema with peripheral neuropathy, for 
purposes of accrued benefits must be denied.  As the 
preponderance of the evidence reflects that there was no 
diabetic retinopathy and lower extremity edema with 
peripheral neuropathy, the benefit-of-the-doubt rule is 
therefore not for application with regard to these claims.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
53.

As to the claim for service connection for CAD for purposes 
of accrued benefits, there is evidence that the veteran had 
CAD from the time he filed his claim until his death.  
However, the evidence reflects that the veteran's CAD did not 
manifest within the one year presumptive period, was not 
related to service, and was not related to his service-
connected diabetes.

The service treatment records are negative for heart related 
symptoms, and the heart and vascular system were normal on 
the September 1966 separation examination.  The first 
manifestation of the veteran's CAD appears to be his November 
1996 myocardial infarction and subsequent treatment for CAD.  
Thus, there is no evidence of CAD in service, during any one 
year presumptive period following 90 days of service, or for 
many years after service.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue).  
There is also no medical opinion indicating a nexus between 
the veteran's CAD and service.

In addition, the evidence reflects that the veteran's CAD was 
neither related to nor aggravated by his service-connected 
diabetes.  The veteran's diabetes was diagnosed in 1999, 
after his myocardial infarction and diagnosis of CAD.  
Moreover, on the July 2002 VA examination, the veteran was 
diagnosed with diabetes and CAD, and on the November 2002 VA 
examinations, the veteran was diagnosed with diabetes and 
atherosclerotic heart disease; however, neither examiner 
attributed the CAD or heart disease to diabetes or indicated 
that the diabetes aggravated the CAD or heart disease.

For the foregoing reasons, the evidence reflects that the 
veteran's CAD did not arise during any one year presumptive 
period or for many years thereafter, and is not related to 
service or related to or aggravated by the service-connected 
diabetes.  As the preponderance of the evidence is thus 
against the claim for service connection for CAD for purposes 
of accrued benefits, the benefit-of-the-doubt doctrine is not 
for application and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

As new and material evidence had been received at the time of 
the veteran's death, reopening of the claim for service 
connection for multiple sclerosis, for purposes of accrued 
benefits, is granted.

Entitlement to service connection for multiple sclerosis, for 
purposes of accrued benefits, is granted.

Entitlement to service connection for CAD, claimed as 
secondary to diabetes mellitus, for purposes of accrued 
benefits, is denied.

Entitlement to service connection for diabetic retinopathy, 
claimed as secondary to diabetes mellitus, for purposes of 
accrued benefits, is denied.

Entitlement to service connection for lower extremity edema 
with peripheral neuropathy, claimed as secondary to diabetes 
mellitus, for purposes of accrued benefits, is denied.


REMAND

As noted, in response to the RO's denial of the claim for 
service connection for the cause of the veteran's death, the 
appellant submitted a February 2004 NOD with that 
determination which was also deemed a claim for entitlement 
to an initial rating higher than 20 percent for diabetes for 
service connection for CAD, diabetic neuropathy, and lower 
extremity edema with peripheral neuropathy.  The RO denied 
each claim in an August 2004 rating decision.  In a September 
2004 letter, the appellant's representative requested 
generally that the appeal for entitlement to accrued benefits 
be forwarded to the Board. 

In a handwritten notation, the RO indicated that this 
document would be accepted as a NOD as to the 5 issues denied 
in the August 2004 rating decision.  However, the December 
2004 SOC included only the four claims for service connection 
for purposes of accrued benefits, and not the claim for an 
initial rating higher than 20 percent for diabetes.  Because 
the September 2004 letter was a valid NOD as to the August 
2004 rating decision, the RO was obligated to issue a SOC as 
to each claim denied in that decision; thus, the issue of 
entitlement to an initial rating higher than 20 percent for 
diabetes mellitus, for purposes of accrued benefits, must be 
remanded for the issuance a statement of the case. 38 
U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

Accordingly, the claim for an initial rating higher than 20 
percent for diabetes mellitus, for purposes of accrued 
benefits, is REMANDED for the following action:

Issue a SOC addressing the issue of 
entitlement to an initial rating higher 
than 20 percent for diabetes mellitus, 
for purposes of accrued benefits. The 
issue should be returned to the Board for 
further consideration only if the 
appellant perfects the appeal by 
submitting a sufficient substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


